                                EXHIBIT 11-2 Filed 03/26/21 Page 1 of 5
      Case 2:21-cv-00010-AM-CW Document
                                                                 2:21-cv-10
                                                                                                   Service of Process
                                                                                                   Transmittal
                                                                                                   03/12/2021
                                                                                                   CT Log Number 539201949
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart (Cross Ref Name) (Domestic State: DE)
            WALMART INC. (True Name)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                 Alvarex Maria, Pltf. vs. Walmart, Dft.
                                                 Name discrepancy noted.
DOCUMENT(S) SERVED:                              Citation, Certificate(s), Petition
COURT/AGENCY:                                    293rd Judicial District Court Maverick County, TX
                                                 Case # 210239674MCV
NATURE OF ACTION:                                Personal Injury - Failure to Maintain Premises in a Safe Condition - 03/10/2019 -
                                                 Eagle Pass, TX
ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                        By Certified Mail on 03/12/2021 postmarked: "Not Post Marked"
JURISDICTION SERVED :                            Texas
APPEARANCE OR ANSWER DUE:                        By 10:00 a.m. on the Monday next following the expiration of 20 days after service
ATTORNEY(S) / SENDER(S):                         Christopher W. Bennett
                                                 Law Offices Of Zimmerman, Cotner, Lejeune, Ressetar, Bennett & Lane
                                                 3501 West Waco Drive
                                                 Waco, TX 76710
                                                 254-752-9688
ACTION ITEMS:                                    CT has retained the current log, Retain Date: 03/13/2021, Expected Purge Date:
                                                 03/18/2021

                                                 Image SOP

                                                 Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                 1999 Bryan Street
                                                 Suite 900
                                                 Dallas, TX 75201
                                                 877-564-7529
                                                 MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                   Page 1 of 2 / DP




                                                                 EXHIBIT 1
                                EXHIBIT 11-2 Filed 03/26/21 Page 2 of 5
      Case 2:21-cv-00010-AM-CW Document
                                                                  2:21-cv-10
                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    03/12/2021
                                                                                                    CT Log Number 539201949
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        Wal-Mart (Cross Ref Name) (Domestic State: DE)
            WALMART INC. (True Name)




advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 2 of 2 / DP




                                                                  EXHIBIT 1
                                            11111111 rallitingtrin114111.11M
                                                   EXHIBIT 1
1                       Case 2:21-cv-00010-AM-CW Document 1-2NORTH
                                                               Filed 03/26/21
                                                      2:21-cv-10
                                                                     TEXAS TX Page 3 of 5
                                                                                P&DC
    #      Central Texas Litigation                                                      TX 750               NEY 80..




                                                    11 E
     ,7,-1, Support Services, Inc. -                                                     1 PM 2 L.
                                                                                                            IRST-LASa
                7215 Bosque Blvd.                                                                         02/M004897811
                                                                                                               2000002130
                                                                                                                 ZIP 76710
,, _           — Waco, TX 76710                                     CI                                        MAR 09 2021

                                                                       5253 51
                                                   9414 7266 9904 2039

                                                                                     _


                                      I  Walmart
                                         c/o CT Corporation System
                                      1--199913ryan-St.;-Ste. 900
                                         Dallas, TX 75201


                                                       EXHIBIT 1
                       .
                    !gtn

                    •                         •":..%••             )1111111111}1}1PIPPIN1111111111111111}1,111)1111101)11
                                          75201-42 99
                                   EXHIBIT 11-2 Filed 03/26/21 Page 4 of 5
         Case 2:21-cv-00010-AM-CW Document
                                                 2:21-cv-10

                                 CITATION BY CERTIFIED MAIL TRC106


THE STATE OF TEXAS:                                             Cause No: 21-02-39674-MCV
MARIA ALVAREZ                                                   IN THE
   -VS-                                                         293RD DISTRICT COURT
WALMART                                                         OF MAVERICK,TEXAS



NOTICE TO DEFENDANT: "You have been sued. you may employ an attorney. If you or your
attorney do not file a written answer with the clerk who issued this citation by 10:00 A.M. on the
Monday next following the expiration of twenty days after the date you were served this citation
and petition, a default judgment may be taken against you." TRCP.99

TO: WALMART,Ft/A CT CORPORATION SYSTEM,1999 BRYAN ST., STE.900, DALLAS,TX 75201
Defendant - GREETING
You are hereby commanded to appear by filing a written answer to the Plaintiff's Petition at or before ten
o'clock A.M. of the Monday next after the expiration of twenty days after the date of service of this citation
before the Honorable 293RD DISTRICT COURT of Maverick County, at the Courthouse in said County in
EAGLE PASS, Texas. Said Plaintiffs Petition was filed in said court on the 22nd day of February, 2021
in the above entitled cause.
The nature of Plaintiffs demand is fully shown by a true and correct copy of Plaintiff's Petition
accompanying this citation and made a part hereof.
Issued and given under my hand and seal of said Court at EAGLE PASS, Texas, this 23rd day of
February, 2021.


Attorney for Plaintiff or Plaintiff:                  Clerk of the Court:
CHRISTOPHER W.BENNETT                                 LEOPOLDO VIELMA, DISTRICT CLERK
3501 WEST WACO DRIVE                                  293RD DISTRICT COURT
                                                      Maverick, Texas
WACO,TEXAS 76710
                                                      By:
                                                            GABRIELA BOZEMAN,DEPUTY




 ;•;"; "!, 1,•
                 •




                                                 EXHIBIT 1
                                   EXHIBIT 11-2 Filed 03/26/21 Page 5 of 5
         Case 2:21-cv-00010-AM-CW Document
                                                   2:21-cv-10


                             CEinvieicrE OF ciLivEkY BY CERTIFIED'MAIL
  Came to hand on the         day of                  2Q__, at.         o'clock     M. and executed the
  day of                   20      by mailing the same to WALMART Defendant by registered or certified
  mail, with delivery restricted to addressee only, return receipt requested, a true copy of this citation with a,
  copy of the Plaintiffs Petition were attached thereto.
  WALMART,„

  Service upon Defendant is evidenced by the return receipt incorporated herein and attached hereto,
  signed by
  And dated
  *Citation was not served despite the following use of diligence to execute service by the officer or person
  authorized to execute this citation:
                                                                                            -
  Citation was not executed because
  Defendant may be found at:-
  To certify which witness my hand officially
                                               -Signature of Person Serving Citation
                                    _ County, Texas
  By:                                            - Deputy
  Fee for Serving Citation S.


FEES-$

Cert#                                                    LEOPOLDO VIELMA
                                                         District Clerk
                                                                                           County, Texas
                                                                                                 Deputy

  [Attach return receipts with addressee's signature to reverse side]




                                                   EXHIBIT 1
